Citation Nr: 1118087	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-41 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus in excess of 60 percent.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity in excess of 10 percent.  

3.  Entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity in excess of 10 percent.  

4.  Entitlement to service connection for a right foot disorder, claimed as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a left foot disorder, claimed as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected diabetes mellitus.  

7.  Entitlement to service connection for a kidney disorder, claimed as secondary to service-connected diabetes mellitus.  

8.  Entitlement to service connection for dental disorder, claimed as secondary to service-connected diabetes mellitus.  

9.  Entitlement to service connection for a heart disorder, claimed as secondary to service-connected diabetes mellitus.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from January 1991 to April 1991, including in the Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.



REMAND

The Board notes that a January 1996 Social Security Administration (SSA) disability determination has been associated with the claims file.  This document lists "diabetes mellitus" as the Veteran's primary diagnosis and "mood disorders" as his secondary diagnosis; however, it determined that the Veteran was not disabled for SSA disability benefit purposes.  The document also makes reference to a previous denial of SSA disability benefits in October 1995.  Unfortunately, the records underlying these SSA decisions have not been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  Here, the medical records related to the SSA's disability determination are clearly relevant to the Veteran's claims of entitlement to an increased rating for diabetes mellitus as well as entitlement to a TDIU and must be obtained.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In addition, the Veteran seeks increased ratings for carpal tunnel syndrome of the bilateral upper extremities as well as service connection for a bilateral foot disorder, a left shoulder disorder, a kidney disorder, a dental disorder, and a heart disorder.  The Board emphasizes that all of these disorders are allegedly caused or aggravated by the Veteran's service-connected diabetes mellitus.  As such, the medical records related to the SSA's disability determination are clearly relevant to these claims as well as they will likely impact the outcomes of these claims.  

After all pertinent, outstanding records are associated with the claims folder, the Board finds that VA examinations are necessary to adjudicate his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the laws and regulations governing claims of service connection based on service in the Persian Gulf, i.e., 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2010).

2.  The RO should contact the SSA and request that it provide documentation of the decision regarding the Veteran's application for disability benefits and copies of all records developed in association with that decision for incorporation into the record.  

3.  The RO should also obtain any outstanding VA treatment records dated from August 2009 to the present from the Knoxville Community Based Outpatient Clinic (CBOC) in Knoxville, Tennessee, as well as the Mountain Home VA Medical Center in Mountain Home, Tennessee.  All requests for records and their responses should be clearly delineated in the claims folder.

4.  The RO should then afford the Veteran an additional VA examination to address his claims.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All indicated tests must be performed, and all findings reported in detail.  

The examiner should review the claims file and identify all current diagnoses, if any, that pertain to the Veteran's bilateral foot disorder, left shoulder disorder, kidney disorder, dental disorder, or heart disorder claims.  

The examiner must also state whether any of the Veteran's conditions cannot be attributable to a known clinical diagnosis.

For each diagnosis found to be present, the examiner must opine as to whether it is at least as likely as not that such diagnosis is causally related to active service or to the Veteran's service-connected diabetes mellitus.  

The examiner should also comment as to whether it is at least as likely as not that any diagnosis, if not caused by diabetes mellitus, was aggravated (underwent a permanent worsening) due to the diabetes mellitus.  If so, the examiner should state the percentage of current symptomatology attributable to aggravation, to the extent possible.  

The examiner must also evaluate the current nature and severity of the Veteran's service-connected diabetes mellitus and bilateral carpal tunnel syndrome.  The examiner must address the issue of whether the Veteran's current diabetes mellitus, type II, requires regulation of occupational and recreational activities for its control.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  

The examiner must also determine the severity of any additional manifestations of his diabetes mellitus, if any, to include erectile dysfunction, peripheral neuropathy, and retinopathy.  The examiner must also describe in detail the extent of any disability of the upper extremities attributable to carpal tunnel syndrome.  Repetitive motion testing must be accomplished, and the extent of actual functional impairment of the upper extremities due to pain, weakness, fatigability, or incoordination, if any, must be described.

The examiner must also opine as to the impact of the Veteran's service-connected disabilities on his employability.  The examiner is asked to offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.  

All findings and conclusions should be supported by a rationale and set forth in a legible report. 

5.  The Veteran must also be afforded a VA dental examination to determine the nature and extent of any dental disability, to include loss of teeth, found to be present.  If the examiner diagnoses the Veteran as having a loss of teeth, the examiner must indicate whether that loss of teeth is due to a known clinical diagnosis.  In doing so, the examiner must rule in or exclude diagnoses of periodontal disease and osteomyelitis.  

All findings and conclusions should be supported by a rationale and set forth in a legible report.

6.  Then readjudicate the appeal.  If any benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

